In the United States Court of Federal Claims
                                           No. 22-147C
                                      (Filed: June 27, 2022)
                                  NOT FOR PUBLICATION

                                                 )
    JOSEPH PARROTT, SR.,                         )
                                                 )
                        Plaintiff,               )
                                                 )
           v.                                    )
                                                 )
    THE UNITED STATES,                           )
                                                 )
                        Defendant.               )
                                                 )

Joseph Parrott, Sr., Jacksonville, FL, pro se.

Michael Duane Austin, Civil Division, United States Department of Justice, Washington,
D.C., for Defendant.

                                     OPINION AND ORDER

SOLOMSON, Judge.

       On February 10, 2022, Plaintiff, Joseph Parrott, Sr., a resident of Jacksonville, FL,
proceeding pro se, filed a complaint against Defendant, the United States, in this Court.
ECF No. 1. (“Compl.”). That same day, Plaintiff filed a motion to proceed in forma
pauperis (“IFP”). ECF No. 2. On February 15, 2022, the Court granted Plaintiff’s IFP
motion and stayed this action to evaluate it, sua sponte, for probable lack of jurisdiction,
pursuant to Rule 12(h)(3) of the Rules of the United States Court of Federal Claims
(“RCFC”). ECF No. 6.

       Plaintiff’s complaint is difficult to decipher.1 As far as the Court can discern,
however, Plaintiff alleges that government officials of the City of Jacksonville, as well as
the State of Florida, wrongfully denied his requests for documents related to a prior


1 The facts alleged in Plaintiff’s complaint are assumed to be true, and do not constitute factual
findings by the Court. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Am. Bankers Ass’n v.
United States, 932 F.3d 1375, 1380 (Fed. Cir. 2019).
conviction in “violation of the [F]lorida sunshine law.”2 Compl. at 1. Plaintiff asserts
similar claims against federal officials, claiming that they withheld documents he
requested pursuant to the Freedom of Information Act (“FOIA”). Id. Plaintiff further
contends that the Jacksonville Sheriff’s Office “harassed” him and unlawfully
“repossess[ed]” his car while he was “in bankruptcy” and under the protection of an
automatic stay. Id. (citing 11 U.S.C. § 362). Plaintiff also claims that in 2011 and 2016, he
was unlawfully arrested “without a warrant or . . . probable cause.” Id. Additionally,
Plaintiff alleges that in 2012, he “was in the courtroom for a hearing [and] the Judge
allow[ed] the [S]tate Attorney an[d] the court reporter to testify against [him] and they
both lied under Oath” and he “was taken in to [sic] custody.” Id. Moreover, Plaintiff
asserts that the City of Jacksonville unfairly discriminated against him by excluding his
company from competition for local government contracts. Id. at 2. Lastly, Plaintiff
contends that he has “contact[ed] the United States government” for help and “file[d]
complaints,” but the government failed “to investigate” the alleged “violations . . . [of]
the Florida statutes an[d] Constitutions [and] the U.S.A. Constitutions [sic] of human
Rights.” Id. Accordingly, Plaintiff seeks $33,700,000, ECF No. 1-2 at 1, for “pain and
suffering,” Compl. at 3.3

       Plaintiff is proceeding pro se, and this Court generally holds a pro se plaintiff’s
pleadings to “less stringent standards.” Haines v. Kerner, 404 U.S. 519, 520 (1972) (per
curiam). The Court, however, “may not . . . take a liberal view of [a] jurisdictional
requirement and set a different rule for pro se litigants only.” Kelley v. Sec’y of Dep’t of
Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987). In other words, even a pro se plaintiff “bears


2Plaintiff mistakenly references the Government-in-the-Sunshine Law, Fla. Stat. § 286.011 (2021)
(governing public access to government meetings), instead of the Public Records Law, Fla. Stat.
§§ 119.01–119.15 (2021) (governing public access to state, county, and municipal records). The
Courts assumes, for the purpose of this opinion, that Plaintiff intended to cite the Public Records
Law. See Sandra F. Chance & Christina Locke, The Government-in-the-Sunshine Law Then and Now:
A Model for Implementing New Technologies Consistent with Florida’s Position as a Leader in Open
Government, 35 Fla. St. U. L. Rev. 245, 245 n.1 (2008) (“Although the term ‘Sunshine Law’ is often
used to describe both open meetings and public records laws, Florida uses this term to specifically
refer to its open meetings law.”).
3 Plaintiff has filed numerous complaints in the United States District Court for the Middle District
of Florida, most of which have been dismissed on various grounds. See, e.g., Parrott v. Florida,
2020 WL 7047785 (M.D. Fla. Dec. 1, 2020) (dismissing complaint for lack of subject-matter
jurisdiction), appeal dismissed, 2021 WL 4049364 (11th Cir. July 6, 2021); Parrott v. Saittia, 2020 WL
7047783, at *1 (M.D. Fla. Dec. 1, 2020) (dismissing complaint for failure to state a claim), appeal
dismissed, 2021 WL 4049362 (11th Cir. July 6, 2021); Order, Parrott v. Daniel, No. 3:13-cv-867 (M.D.
Fla. Aug. 27, 2013), ECF No. 5 (dismissing complaint as meritless and frivolous); Order, Parrott v.
Comm’r of the Soc. Sec. Admin., No. 3:13-cv-1443 (M.D. Fla. July 23, 2014), ECF No. 23 (dismissing
complaint for untimeliness); Order, Parrott v. Miesels, 3:18-cv-635 (M.D. Fla. Jan. 30, 2019), ECF
No. 16 (dismissing complaint for lack of subject-matter jurisdiction, failure to state a claim, and
frivolity).


                                                  2
the burden of proving that the Court of Federal Claims possesse[s] jurisdiction over his
complaint.” Sanders v. United States, 252 F.3d 1329, 1333 (Fed. Cir. 2001); see also Colbert v.
United States, 617 F. App’x 981, 983 (Fed. Cir. 2015) (“No plaintiff, pro se or otherwise,
may be excused from the burden of meeting the court’s jurisdictional requirements.”). In
the absence of subject-matter jurisdiction, the Court “must dismiss the action.” RCFC
12(h)(3); see also Kissi v. United States, 493 F. App’x 57, 58 (2012) (“If the Court of Federal
Claims determines that it lacks subject matter jurisdiction, it must dismiss the claim.”
(citing RCFC 12(h)(3))).

          Generally, “[t]he jurisdiction of the Court of Federal Claims is defined by the
Tucker Act, which gives the court authority to render judgment on certain monetary
claims against the United States.” RadioShack Corp. v. United States, 566 F.3d 1358, 1360
(Fed. Cir. 2009) (citing 28 U.S.C. § 1491(a)(1)). The Tucker Act provides this Court with
jurisdiction to decide “actions pursuant to contracts with the United States, actions to
recover illegal exactions of money by the United States, and actions brought pursuant to
money-mandating statutes, regulations, executive orders, or constitutional provisions.”
Roth v. United States, 378 F.3d 1371, 1384 (Fed. Cir. 2004). The Tucker Act, however, “does
not create a substantive cause of action; in order to come within the jurisdictional reach
. . . of the Tucker Act, a plaintiff must identify a separate source of substantive law that
creates the right to money damages.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005) (en banc). Moreover, “[n]ot every claim invoking the Constitution, a federal statute,
or a regulation is cognizable under the Tucker Act.” United States v. Mitchell, 463 U.S. 206,
216 (1983). With respect to “money-mandating” claims, a plaintiff must identify a law
that “can fairly be interpreted as mandating compensation by the Federal Government
for the damage sustained.” Eastport S. S. Corp. v. United States, 372 F.2d 1002, 1009 (Ct.
Cl. 1967).

       For the reasons explained below, the Court dismisses, sua sponte, Plaintiff’s
complaint for lack of subject-matter jurisdiction pursuant to RCFC 12(h)(3). See Folden v.
United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004) (“Subject-matter jurisdiction may be
challenged at any time by the parties or by the court sua sponte.” (citing Fanning, Phillips,
Molnar v. West, 160 F.3d 717, 720 (Fed. Cir. 1998))).

       First, pursuant to the Tucker Act, 28 U.S.C. § 1491(a)(1), this Court’s jurisdiction is
limited to claims against the United States. See United States v. Sherwood, 312 U.S. 584, 588
(1941) (“[The Court of Federal Claim’s] jurisdiction is confined to the rendition of money
judgments in suits brought for that relief against the United States, and if the relief sought
is against others than the United States[,] the suit as to them must be ignored as beyond
the jurisdiction of the court.” (citations omitted)). In that regard, the Court is precluded
from hearing claims “against individual federal officials,” Brown v. United States, 105 F.3d
621, 624 (Fed. Cir. 1997), and “claims against states, state agencies, or state officials,”
Pikulin v. United States, 97 Fed. Cl. 71, 75 n.7 (2011); see also Walsh v. United States, 250 F.
App’x 310, 311 (Fed. Cir. 2007) (dismissing claims against the State of Iowa and City of


                                               3
Dubuque). Accordingly, the Court has no jurisdiction to hear Plaintiff’s claims against
the State of Florida, the City of Jacksonville, or any federal, state, or local officials.

        Second, to the extent that Plaintiff alleges claims against the United States, Plaintiff
“d[oes] not assert any claims deriving from money-mandating sources of law not
sounding in tort” that would place Plaintiff’s claims within this Court’s jurisdiction.
Lawton v. United States, 621 F. App’x 671, 672 (Fed. Cir. 2015); see also Frazier v. United
States, 683 F. App’x 938, 940 (Fed. Cir. 2017) (“The COFC does not have jurisdiction over
claimed violations of . . . FOIA because th[at] statute[] do[es] not contain money-
mandating provisions.” (citing Snowton v. United States, 216 Fed. App’x 981, 983 (Fed. Cir.
2007))). Thus, insofar as Plaintiff seeks to hold the United States liable for other harm he
has allegedly suffered, such claims “sound[] in tort” and are outside this Court’s
jurisdiction. Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir.
2008) (“The plain language of the Tucker Act excludes from the Court of Federal Claims
jurisdiction claims sounding in tort.” (citing 28 U.S.C. § 1491(a)(1))).

       Third, “[c]laims founded on state law are also outside the scope of the limited
jurisdiction of the Court of Federal Claims.” Souders v. S.C. Pub. Serv. Auth., 497 F.3d 1303,
1307 (Fed. Cir. 2007). Therefore, this Court does not have the authority to adjudicate
Plaintiff’s claims that are predicated on state law. See id.

        Fourth, even if Plaintiff’s allegations concerning discrimination constitute a
cognizable claim, the Court lacks jurisdiction over such claims as well. See Taylor v. United
States, 310 Fed. App’x 390, 393 (Fed. Cir. 2009) (“Because Title VII vests jurisdiction over
discrimination claims exclusively in the district court, the Court of Federal Claims cannot
exercise jurisdiction over those claims.”).

       Fifth, Plaintiff’s constitutional claims stemming from allegedly unlawful arrests4
are similarly outside this Court’s jurisdiction. See LeBlanc v. United States, 50 F.3d 1025,
1028 (Fed. Cir. 1995) (finding that the Court of Federal Claims has no jurisdiction to hear
due process claims under the Fifth and Fourteenth Amendments).

       Sixth, this Court has no jurisdiction to review Plaintiff’s bankruptcy-related claims,
including the alleged improper repossession of Plaintiff’s car in violation of 11 U.S.C.
§ 362. See Allustiarte v. United States, 256 F.3d 1349, 1352 (Fed. Cir. 2001) (holding that the
Court of Federal Claims does not have jurisdiction to review court-approved bankruptcy
actions); Blodgett v. United States, 792 F. App’x 921, 925 (Fed. Cir. 2019) (finding that the
Court properly dismissed plaintiff’s bankruptcy-related claims, including an alleged


4Plaintiff does not specify which of his constitutional rights were violated in connection with the
alleged “wrongful[] arrest[s]” on December 13, 2011 and February 8, 2016. Compl. at 1–2.
Construing Plaintiff’s claims liberally, the Court assumes that Plaintiff is alleging violations of
the due process clauses of the Fifth Amendment and Fourteenth Amendment.


                                                4
violation of 11 U.S.C. § 362, “because district courts—and not the Claims Court—have
‘original and exclusive jurisdiction of all cases under title 11’” (quoting 28 U.S.C. § 1334)).

       Seventh, although government contract claims generally fall within this Court’s
jurisdiction, such claims must be predicated on express or implied contracts with the
federal government, not state or local government. See Gharb v. United States, 2013 WL
4828589, at *6 (Fed. Cl. Sept. 9, 2013) (“[C]ontracts with [states] or with their municipal
subunits are not contracts with the United States government. Claims based on contracts
with cities . . . are not claims against the United States and are not actionable in our
court.”). Moreover, Plaintiff fails to allege facts demonstrating the existence of any
contract, let alone one the United States breached. See Perry v. United States, 2021 WL
2935075, at *3 (Fed. Cir. July 13, 2021) (affirming dismissal for lack of jurisdiction and
failure to state a claim where there were no “factual allegations that there was a meeting
of the minds between [plaintiff-appellant] and the [government]”). Thus, the Court lacks
jurisdiction to hear Plaintiff’s contract claims.

       Finally, to the extent Plaintiff’s claims are predicated on events occurring outside
the Court’s statute of limitations, the Court lacks jurisdiction. Claims brought in this
Court must be “filed within six years after such claim[s] first accrue[].” 28 U.S.C. § 2501;
Jones v. United States, 30 F.4th 1094, 1100 (Fed. Cir. 2022). The six-year statute of
limitations is “absolute” and “jurisdictional.” John R. Sand & Gravel Co. v United States,
552 U.S. 130, 133–34 (2008). Here, Plaintiff’s claims largely are based on incidents
occurring in 2003, 2004, 2011, 2012, and 2016. Compl. at 1–2. Plaintiff did not file suit in
this Court, however, until February 10, 2022.5 Therefore, pursuant to 28 U.S.C. § 2501,
Plaintiff’s claims stemming from events prior to February 10, 2016, are time-barred, and
the Court lacks jurisdiction to decide them.

     For the reasons explained above, the Court hereby DISMISSES Plaintiff’s
complaint. The Clerk of the Court shall enter JUDGMENT for the government.

       IT IS SO ORDERED.

                                                      s/Matthew H. Solomson
                                                      Matthew H. Solomson
                                                      Judge


5 Plaintiff alleges that that on “Feb[ruary] 8, 2016[,] while in the [S]tate Attorney office,” he was
“falsely, willfully and wrongfully arrested without a warrant or without probable cause.” Compl.
at 1. Plaintiff’s complaint, however, was received by the Clerk of the Court on February 10, 2022,
more than six years after the alleged wrongdoing. See ECF No. 1-3 (reflecting a “received” stamp
dated February 10, 2022); see also RCFC 3 (“A civil action is commenced by filing a complaint with
the court.”). Thus, this claim is time-barred even assuming this Court were to have subject-matter
jurisdiction over claims related to Plaintiff’s arrest.


                                                 5